UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14 (C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) o Definitive Information Statement CHINA AGRO SCIENCES CORP. (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: CHINA AGRO SCIENCES CORP. 101 Xinanyao Street, Jinzhou District Dalian, Liaoning Province, PRC 116100 To the Shareholders: The purpose of this Information Statement is to inform the holders of record, as of the close of business on August 21, 2009 (the “Record Date”), of shares of the common stock with voting power of China Agro Sciences Corp., a Florida corporation (the “Company”), that our Board of Directors and a majority shareholder of approximately 79.8% of our common stock with voting power as of the Record Date have giving written consent as of August 21, 2009, to approve the following: To amend the Company’s Articles of Incorporation to change the Company’s name to “China HGS Real Estate Inc.” This action was approved on August 21, 2009, by our Board of Directors and a shareholder who holds a majority of our issued and outstanding voting securities.We anticipate an effective date of September 21, 2009, or as soon thereafter as practicable in accordance applicable law, including the Florida Revised Statutes (the “Florida Law”). WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you. The accompanying information statement is furnished only to inform our shareholders of the actions described above before they take place in accordance with the Florida Law and Rule 14c of the Securities Exchange Act of 1934, as amended. This Information Statement will be first mailed to you on or about August 31, 2009. Please feel free to call us at (212) 232-0120 should you have any questions on the enclosed Information Statement. Date: August 21, 2009 For the Board of Directors of CHINA AGRO SCIENCES CORP. By: /s/Zhengquan Wang Zhengquan Wang President and Chief Executive Officer 2 THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF THE COMPANY WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY CHINA AGRO SCIENCES CORP. 101 Xinanyao Street, Jinzhou District Dalian, Liaoning Province, PRC 116100 INFORMATION STATEMENT (Preliminary) August 21, 2009 GENERAL INFORMATION This Information Statement has been filed with the Securities and Exchange Commission and is being furnished, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to the holders (the “Stockholders”) of the common stock, par value $.001 per share (the “Common Stock”), of China Agro Sciences Corp., a Florida Corporation (the “Company”), to notify such Stockholders that on or about August 21, 2009, the Company received written consents in lieu of a meeting of Stockholders from five (5) holders of 16,000,000shares representing approximately 79.8% of the total 20,050,000 issued and outstanding shares of voting stock of the Company (the “Majority Stockholders”) to amend our Articles of Incorporation to change our corporate name to “China HGS Real Estate Inc.” (the “Name Change”). Accordingly, your consent is not required and is not being solicited in connection with the approval. On August 21, the Board approved the above actions, subject to approval by the Stockholders. We are not aware of any substantial interest, direct or indirect, by security holders or otherwise, that is in opposition to matters of action taken. In addition, pursuant to the laws of Florida, the actions taken by majority written consent in lieu of a special shareholder meeting do not create appraisal or dissenters’ rights. Our board of directors determined to pursue shareholder action by majority written consent presented by our outstanding shares of stock entitled to vote in an effort to reduce the costs and management time required to hold a special meeting of shareholders and to implement the above action to our shareholders in a timely manner. The above actionswill become effective 20 days following the mailing to the Stockholders of theDefinitive Information Statement, or as soon thereafter as is practicable. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY. 3 OUTSTANDING VOTING SECURITIES OF THE COMPANY As of the date of the consent by the Majority Stockholders, on August 21, 2009, the Company had 20,050,000shares of Common Stock issued and outstanding. Each share of outstanding Common Stock is entitled to one vote on matters submitted for stockholder approval. On August 21, 2009, the holders of 16,000,000 shares (or approximately 79.8% of the 20,050,000shares of Common Stock then outstanding) executed and delivered to the Company a written consent approving the actions. As the actions wereapproved by the Majority Stockholders, no proxies are being solicited with this Information Statement. The Florida Law provides in substance that unless the Company’s Articles provides otherwise, Stockholders may take action without a meeting of stockholders and without prior notice if a consent or consents in writing, setting forth the action so taken, is signed by the Stockholders having not less than the minimum number of votes that would be necessary to take such actionat a meeting at which all shares entitled to vote thereon were present. INFORMATION ON CONSENTING STOCKHOLDERS Pursuant to the Company’s Bylaws and the Florida Law, a vote by the holders of at least a majority of the voting shares is required to effect the action described herein.As of the Record Date, the Company had 20,050,000voting shares issued and outstanding and entitled to vote, which for voting purposes are entitled to one vote per share. The consenting Majority Stockholders are the record and beneficial owners of a total of 16,000,000 shares of the Company’s common stock, which represents approximately 79.8% of the total number of voting shares. The consenting Majority Stockholders voted in favor of the actions described herein in a written consent, dated August 21, 2009. No consideration was paid for the consent. The consenting stockholder’ name, affiliation with the Company and beneficial holdings are as follows: Voting Shareholders Affiliation Number of Voting Shares Percentage of Voting Shares Zhengquan Wang Chief Executive Officer 29.9% Yinghua Wang n/a 10% Qiming Wang n/a 15% Xiufen Bi n/a 15% Feng Yang n/a 10% Total 79.8% ACTION: TO CHANGE THE COMPANY’S NAME TO “CHINA HGS REAL ESTATE INC.” On August 21, 2009, our Board of Directors approved, subject to receiving the approval of the holder of a majority of our outstanding capital stock, an amendment and restatement of our Articles of Incorporation (the “Restated Articles”), to change our name to “China HGS Real Estate Inc.” to more accurately reflect our business operations. The Majority Stockholders approved the Restated Articles pursuant to a written consent dated as of August 21, 2009. The proposed Restated Articles is attached hereto as Appendix A. The Restated Articles effecting the name change will become effective following filing with the Secretary of State of the State of Florida, which will occur promptly following the 20th day after the mailing of this Information Statement to our stockholders as of the Record Date. The Restated Articles have been adopted to facilitate and effectuate a certain proposed share exchange transaction (the “Share Exchange Transaction”) which is described as follows. On August 21, 2009, we entered into a share exchange agreement to acquire the outstanding capital stock of China HGS Investment, Inc., a Delaware corporation (“HGS”).Further details described above are disclosed in our current report Form 8-K filed with the SEC on August 21, 2009. Pursuant to the share exchange agreement, HGS will become our wholly-owned subsidiary and HGS’s business will become our main operations.HGS is a holding company that owns 100% of the equity of Shaanxi HanguangshaManagement and Consultation Limited Company, a wholly foreign-owned enterprise (WOFE) organized under the laws of the People’s Republic of China (“Shaanxi HGX”). Shaanxi HGX has entered into a variable interest entity agreement with Shaanxi Guangsha Investment and Development GroupCo. Ltd., a real estate development company established under the laws of the People’s Republic of China (“Shaanxi Guangsha Investment”), to manage and operate the business activities of Shaanxi Guangsha Investment. Shaanxi Guangsha Investment is engaged in the business of real estate development, primarily in the construction and sale of residential apartments, parking lots, and commercial properties.All of Shaanxi Guangsha Investment’s business is currently in China.Following the intended change of control of our Company, our Board of Directors has determined that the change of our name to “China HGS Real Estate Inc.” is in the best interest of our stockholders and will more accurately reflect, and allow us to engage in, our new business operations as described above. 4 Certificates for our common stock that recite the name “China Agro Sciences Corp.” will continue to represent shares in the corporation after the Effective Date.If, however, a shareholder wishes to exchange his certificate for a certificate reciting the name “China HGS Real Estate Inc.” after the Effective Date, he may do so by surrendering his certificate to our Transfer Agent with a request for a replacement certificate and the appropriate stock transfer fee.Our Transfer Agent is Island Stock Transfer, with its business address at: 100 Second Avenue South, Suite 705S, St. Petersburg, Florida 33701. It is phone number is (727) 289-0010. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following information table sets forth certain information regarding the Common Stock owned on August 21, 2009 by (i) each person who is known by the Company to own beneficially more than 5% of its outstanding Common Stock, (ii) each director and officer, and (iii) all officers and directors as a group: Names and Address (1) Shares Owned Number Percentage(2) Zhengquan Wang, CEO 29.9% Yinghua Wang 10% Qiming Wang 15% Xiufen Bi 15% Feng Yang 10% All Directors and Officers as a Group (1 person) 79.8% The person named in this table has sole voting and investment power with respect to all shares of common stock reflected as beneficially owned. Their address is at: 101 Xinanyao Street, Jinzhou District, Dalian, Liaoning Province, PRC 116100. Based on 20,050,000 shares of common stock outstanding as of August 21, 2009. ADDITIONAL INFORMATION The Company is subject to the informational requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and in accordance therewith files reports, proxy statements and other information including annual and quarterly reports on Form 10-K and 10-Q (the “1934 Act Filings”) with the Securities and Exchange Commission (the “Commission”). Reports and other information filed by the Company can be inspected and copied at the public reference facilities maintained at the Commission at Room 1024, 450 Fifth Street, N.W., Washington, DC20549. Copies of such material can be obtained upon written request addressed to the Commission, Public Reference Section, 450 Fifth Street, N.W., Washington, D.C.20549, at prescribed rates. The Commission maintains a web site on the Internet (http://www.sec.gov) that contains reports, proxy and information statements and other information regarding issuers that file electronically with the Commission through the Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). NO DISSENTER’S RIGHTS Section 607.0704 of the Florida Revised Statutes provides that the written consent of the holders of the outstanding shares of common stock, having not less than the minimum number of votes which would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted, may be substituted for such a meeting. In order to eliminate the costs and management time involved in obtaining proxies and in order to effect the action as early as possible in order to accomplish our purposes as hereafter described, our Board of Directors voted to utilize, and did in fact obtain, the written consent of the holders of a majority in interest of our common stock. The Stockholders have no right under the Florida Revised Statute, the Articles consistent with above or by-laws to dissent from any of the provisions adopted in the Amendments. EFFECTIVE DATE Pursuant to Rule 14c-2 under the Exchange Act, the above actions shall not be effective until a date at least twenty (20) days after the date on which the Definitive Information Statement has been mailed to the Stockholders. The Company anticipates that the actions contemplated hereby will be effected on or about the close of business on September 21, 2009. 5 MISCELLANEOUS MATTERS The entire cost of furnishing this Information Statement will be borne by the Company. The Company will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of the Common Stock held of record by them and will reimburse such persons for their reasonable charges and expenses in connection therewith. The Board of Directors has fixed the close of business on September 21, 2009, as the record date (the “Record Date”) for the determination of Stockholders who are entitled to receive this Information Statement. You are being provided with this Information Statement pursuant to Section 14C of the Exchange Act and Regulation 14C and Schedule 14C thereunder, and, in accordance therewith, the above actions will not become effective until at least 20 calendar days after the mailing of the Definitive Information Statement. This Information Statement is being mailed on or about August 31, 2009 to all Stockholders of record as of the Record Date. CONCLUSION As a matter of regulatory compliance, we are sending you this Information Statement which describes the purpose and effect of the above actions.Your consent to the above action is not required and is not being solicited in connection with this action.This Information Statement is intended to provide our stockholders information required by the rules and regulations of the Securities Exchange Act of 1934. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY.THE ATTACHED MATERIAL IS FOR INFORMATIONAL PURPOSES ONLY. Date: August 21, 2009 For the Board of Directors of CHINA AGRO SCIENCES CORP. By: /s/Zhengquan Wang Zhengquan Wang President and Chief Executive Officer 6
